Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 11-20 withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected method, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 2/9/2022. Applicant argues that there would not be a serious burden for search since portions of the claim language have overlapping scope.  As indicated in the restriction requirement, the methods are classified in different areas (A41C1/08 ; A41F9/00) and have materially different design.  The restriction stands. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1 is/are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Pezzimenti et al (US 2018/0098588). The device of Pezzimenti et al discloses, 
With respect to claim 1, the method of forming a waistband support panel (panels 1250, support waistband Figure 12) for a waistband construct for a lower body garment (Figure 12) comprising: positioning a first thermoplastic middle  (121) panel (section 1206, 1206, made from the panel shown in 1B) between a first panel of pliable material (111) and a second panel of pliable material (131) wherein the first thermoplastic middle panel comprises a first perimeter shape defining a first surface area (Figure 1b), the first panel of pliable material comprises a second perimeter shape defining a second surface area (Figure 1b), and the second panel of pliable material comprises a third perimeter shape defining a third surface area (figure 1b), and wherein the first thermoplastic middle panel comprises a first plurality of voided portions (120); and applying energy from an energy source to bond together the first panel of pliable material, the first thermoplastic middle panel, and the second panel of pliable material (welding, para 0058). 
With respect to claim 2, wherein the energy comprises one or more of heat energy or ultrasonic energy (welding para 0054).
With respect to claim 3, wherein the first surface area, the second surface area, and the third surface area are the same (Figure 1b, 1206).
With respect to claim 8, wherein the first plurality of voided portions are evenly sized and are evenly distributed throughout the first thermoplastic middle pane (para 0039). 

With respect to claim 10, wherein the different sizes of the first plurality of voided portions form a size gradient (para 0086). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pezzimenti et al. in view of Allen (US 6,189,149). The device of Pezzimenti et al. substantially discloses the claimed invention but is lacking a second middle panel. 
The device of Allen discloses, 


With respect to claim 4, further comprising positioning a second thermoplastic middle panel (64, 66) adjacent to the first thermoplastic middle panel prior to applying the energy, wherein the second thermoplastic middle panel comprises a fourth perimeter shape defining a fourth surface area (Figure 5). 
It would have been obvious to a person having ordinary skill in the art at the time the invention as effectively filed to modify the single insulation layer as taught by Pezzimenti et al. all and to  utilize the second thermoplastic insulating layer as taught by Allen in order to provide improve insulation. 


Allowable Subject Matter
Claim 5 - 7 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
Please Note, the art of recorded cited in the PTO-892 may be relevant to the features of the invention both claimed and unclaimed or are relevant to the overall inventive concept.  The best art has been set forward in the office action, as determined by the examiner and the art references provided are to establish other significant and relevant art and to promote compact prosecution. 
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHALE L QUINN whose telephone number is (571)272-8689. The examiner can normally be reached Monday - Friday 9am -5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clinton Ostrup can be reached on 5712725559. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

RICHALE LEE. QUINN
Primary Examiner
Art Unit 3765



/RICHALE L QUINN/Primary Examiner, Art Unit 3732